Montgomery County, Nos. CA 13664 and CA 13677. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Montgomery County to certify its record and as a claimed appeal as of right from said court. Upon consideration of appellees' motion for injunctive relief,
IT IS ORDERED by the court that said motion for injunctive relief be, and the same is hereby, denied.
Wright, J., would dissolve the stay of October 21, 1992.
H. Brown, J., would amend the stay so new disputes can be heard.